Citation Nr: 1117053	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  09-42 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for a right knee disability, rated as noncompensably disabling for chondromalacia with instability and 10 percent disabling for degenerative changes, to include restoration of a 20 percent rating for instability from June 1, 2009. 

2.  Entitlement to an increased rating for a left knee disability, rated as noncompensably disabling for chondromalacia with instability and 10 percent disabling for degenerative changes, to include restoration of a 10 percent rating for instability from June 1, 2009. 

3.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970 and from December 1971 to November 1977.  This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and March 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In August 2010, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The Veteran's May 2009 notice of disagreement did not specifically initiate an appeal with respect to the current 10 percent ratings for the Veteran's degenerative changes of the knees.  However, the Board finds that these evaluations are on appeal as part of the claims for increased ratings for the right and left knee disabilities.  The Board will therefore address all manifestations of the Veteran's service-connected knee disorders in determining the proper rating. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Board finds that additional development is necessary before a decision may be rendered in this case.  The Veteran testified during the August 2010 hearing at the RO that he was issued knee braces at the Little Rock VA Medical Center (VAMC) in December 2008.  Similarly, he testified that he received psychiatric treatment for PTSD every four to six months, and was seen most recently in May 2010.  The claims file currently contains some records of VA treatment, but such records only date from August 2005 to February 2008 and from March 2009 to May 2009.  They do not include the records identified by the Veteran during the August 2010 hearing.  The procurement of potentially pertinent VA medical records referenced by the Veteran is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, upon remand, the Veteran's complete records of VA treatment should be procured and associated with the claims file. 

The Board also finds that the Veteran should be provided additional VA examinations to determine the current severity of his service-connected knee and PTSD disorders.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's treatment records from the Little Rock VAMC for the periods between August 2008 and March 2009 and from May 2009 to the present. 

2.  Schedule the Veteran for a VA orthopedic examination to determine the current degree of severity of the bilateral knee disabilities.  The claims folder must be made available to and reviewed by the examiner.

All indicated studies, including complete range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.  

The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of lost motion.   

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

The examiner should also provide an opinion concerning the degree of severity (whether mild, moderate, or severe) of any instability, subluxation, or laxity of the knees.  The examiner should determine if the knees lock and if so the frequency of the locking.  

3.  Schedule the Veteran for a VA psychiatric examination to determine the current degree of severity of his PTSD.  The claims folder must be made available to and reviewed by the examiner.

The examiner should identify all current manifestations of the service-connected PTSD.  The examiner should also provide an opinion concerning the current degree of social and occupational impairment due to the service-connected psychiatric disability.  In addition, the examiner should provide a global assessment of functioning score with an explanation of the significance of the score assigned.

4.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_______________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


